Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 29, 2015

The Court of Appeals hereby passes the following order:

A15A1492. MESFUN GHEZEHIEI v. WESLEY HALL HOMEOWNERS
    ASSOCIATION, INC.

      On December 23, 2010, the trial court entered default judgment against Mesfun
Ghezehiei in the amount of $3,366.25, plus $1,244.54 in interest, $1,385.40 in
attorney fees, and $234.50 in court costs. On February 17, 2015, Ghezehiei filed a
notice of appeal to this Court. We lack jurisdiction for two reasons.
      First, the discretionary appeal procedure is required where – as here – a money
judgment in an action for damages totals $10,000.00 or less. See OCGA § 5-6-35 (a)
(6); Hill v. Rose Electric Co., 220 Ga. App. 603 (469 SE2d 844) (1996). Second,
Ghezehiei’s notice of appeal was untimely, as it was filed more than four years after
entry of the default judgment. See OCGA § 5-6-38 (a) (notice of appeal must be filed
within 30 days of entry of the challenged decision). For these reasons, this appeal is
hereby DISMISSED for lack of jurisdiction.
      We note that, in his notice of appeal, Ghezehiei contends that he did not timely
receive a copy of the final order from the trial court. If so, his remedy is to petition
the trial court to vacate and re-enter the order as a means of correcting the problem.
See Cambron v. Canal Ins. Co., 246 Ga. 147, 148-149 (1) (269 SE2d 426) (1980).
The re-entry of the order would begin anew the time for filing a notice of appeal. See
Cambron, supra.
Court of Appeals of the State of Georgia
                                     04/29/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.